DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bottom rim of the seat part " in line 1.  There is insufficient antecedent basis for this limitation in the claim. A “bottom rim” was previously recited in Claim 2, however, claim 4 does not depend directly or indirectly from claim 2. For the purposes of claim examination, the Examiner will interpret claim 4 as containing the limitations of claim 2.
Claim 10 recites the limitation "the cover tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al., US 2013/0223070 A1 in view of Arave et al., US 20180058681 A1.
Regarding claim 1, Baker discloses “A band type head lantern comprising: a band part (144, Fig. 7) provided to be worn on the head of a user (seen in Fig. 3); a seat part (40, Fig. 2 and 6) attached to the front of the band part (seen in Fig. 2 and 7); a light emission part (44, Fig. 6) coupled to the front of the seat part (seen in Fig. 6); a lens part (72, Fig. 6) coupled to the front of the light emission part (seen in Fig. 6); and a cover part (46, Fig. 6) provided to cover the emission part and the lens part (seen in Fig. 6), wherein the light emission part includes: a flexible substrate coupled to the seat part; first light emission modules that are a plurality of light emission elements (LEDs 44, ¶ [0040]) arranged with predetermined intervals toward both sides from a center of the substrate (seen in Fig. 6; ¶ [0040] LEDs spaced uniformly or LEDs that are irregularly spaced or grouped in clusters); second light emission modules spaced predetermined intervals apart from each other at both sides of the first light emission modules (¶ [0040] LEDs that can be uniformly spaced); and third light emission modules formed on the substrate and formed outside the second light emission modules (¶ [0040], since the LEDs are on an annular path, there are first group, second group, and third group of LEDs, seen in similar embodiment of Fig. 10)).”
However, Baker does not disclose “a flexible substrate coupled to the seat part”. Baker is silent with regards to the details of the substrate that the LEDs are mounted to.
Arave discloses a belt for wear around a head, with an array of LED lights, and the LED strip (30, Fig. 1) is flexible (¶ [0019]).

Regarding claim 2, Baker in view of Avare discloses the invention of claim 1, as cited above, and further discloses “the seat part has: a coupling groove in which the light emission part is inserted and coupled; a top rim extending forward from a top of the coupling groove; and a bottom rim extending forward from a bottom of the coupling groove (seen in Fig. 5 and 6, and in Fig. 6-A below which is drawn from Fig. 6, the top rim is 40a, the bottom rim is 40b) .”

    PNG
    media_image1.png
    475
    477
    media_image1.png
    Greyscale

Regarding claim 5, Baker in view of Avare discloses the invention of claim 1, as cited above, and further discloses “the lens part includes: a lens band (72, Fig. 6) formed to cover the front of the substrate (seen in Fig. 6); and a lens body protruding in a semispherical shape from 
However, Baker in view of Avare does not disclose “the lens body is not formed at a position corresponding to the third light emission module.” Baker does disclose that the interior lens 72 is optional (¶ [0040] “may include”), and also teaches another lens in front of the light source (66 and 46, Fig. 6, and lens 46 can have flat opposing surfaces ¶ [0036]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the lens portion in front of the third light emission module, as taught by Baker, to have flat surfaces, such as taught by Baker. One of ordinary skill in the art would have been motivated to have flat surfaces instead of a semispherical surface for avoiding a wide dispersion of light, in order to meet the specific lighting needs of a given application, such as desired emission pattern.
Regarding claim 6, Baker in view of Avare discloses the invention of claim 5, as cited above, and further discloses “the lens part further has light emission element grooves formed on a rear of the lens body so that the first light emission modules and the second light emission modules arranged on the substrate are positioned therein (seen in Fig. 6, the lens has a space on the rear end where the light source is disposed).”
Regarding claim 7, Baker in view of Avare discloses the invention of claim 5, as cited above, and further discloses “the light emission element grooves formed at positions corresponding to the first light emission modules are deeper at a lower portion than an upper portion to incline downward such that light radiated from the first light emission modules travels forward at 20 to 90 degrees with respect to a rear vertical surface of the lens body (seen in Fig. 6, with respect to the front surface of the lens, the groove is closer to the front surface at the upper portion than the lower portion, and the light emission is forward, and thus within the 20 to 90 degree range).”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Avare, further in view of Besley et al., US 2021/0215326 A1, and further in view of Fu et al., US 2018/0302963 A1 .	
Regarding claim 3, Baker in view of Avare discloses the invention of claim 1, as cited above, except  “a center of the first light emission module is positioned higher than the center of the substrate and the second light emission module and the third light emission module vertically extends longer than the first light emission module”.
Besley discloses a head lamp with an LED array, and an LED is positioned higher than the center of the substrate (94, Fig. 5B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to move the first light emission module, as taught by Besley, to be above the center of the substrate, such as taught by Besley. One of ordinary skill in the art would have been motivated to move the light emission module to be above center in order to distinguish the first light emission module from the other modules, thus recognizing that they may have some other function, and in order to meet the specific lighting needs of a given application, such as desired emission pattern.
Fu discloses an LED array where there are groups of LEDs, and one group (18, Fig. 4) has a larger vertical extent than another group (16, Fig. 4). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the groups of light emission module, as taught by Baker, to have different sizes, such as taught by Besley. One of ordinary skill in the art would have been motivated to have LEDs of different sizes, in order to meet the specific lighting needs of a given application, such as desired emission pattern.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Avare, and further in view of Chien US 5469342.
Regarding claim 10, Baker in view of Avare discloses the invention of claim 1, as cited above, and further discloses “a) putting the lens unit on the front of the light emission part (seen in Fig. 6); b) inserting the light emission part with the lens part on the front into the cover tube (seen in Fig. 6); and d) inserting the cover part into the seat part with the band part and the seat part bent in an arc shape (seen in Fig. 6).
However, Baker in view of Avare does not disclose “c) forming a cover part by coating the cover tube on the lens part and the light emission part by heating the cover tube with the lens part and the light emission part inserted therein;”
Chien discloses a light strip apparatus with a cover (30, Fig. 1) and the cover is attached by means of heating (col. 2, ln. 13-15).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the cover, as taught by Baker, be attached by heating, such as taught by Chien. One of ordinary skill in the art would have been motivated to have the cover be heated on for creating a stronger seal, preventing contaminants from entering.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
Claim 4 recites, inter alia, a band type head lantern and “the bottom rim of the seat part protrudes at an area corresponding to the first light emission module further than areas corresponding to the second light emission module and the third light emission module to prevent light radiated from the first light emission module from diffusing to user's eyes.”


Prior art reference Baker does not specifically disclose the combination of a seat part with a bottom rim extending forward from a bottom of the coupling groove (see 112(b) rejection above for interpretation of claim 4), the first light emission module being positioned higher than the substrate center, and the second and third light emission modules being vertically longer than the first light emission, and the bottom rim extending further out for the first light emission module compared to the region corresponding to the second and third light emission module.


Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites, inter alia, a band type head lantern and “the light emission element grooves formed at positions corresponding to the second light emission modules are deeper at a lower portion than an upper portion to incline downward such that light radiated from the second light emission modules travels forward at 0 to 20 degrees with respect to the rear vertical surface of the lens body.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Baker does not disclose the combination of features where the lens part contains grooves that are different for the first light emission module and the second light emission module such that the first light emission module light travels forward at 20 to 90 degrees and the second light emission module light travels forward at 0 to 20 degrees.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gall et al., US 10859245 B2 discloses a headlamp with multiple light sections
Sedlacek et al., US 20190390844 A1 discloses a headlamp with an LED array
Mackool et al., US 9271343 B2 discloses a headlamp with two groups of different types of LEDs
Waters, US 2014/0268683 A1 discloses a lamp for a headwear where there are two light sources, one for forward illumination, the other for ground illumination
Huss et al., US 8157402 B2 discloses a headwear with distributed LEDs at different spacings
Lo, US 5836673 discloses a headband with lights for different functions and spacings

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875